                      UNITED STATES BANKRUPTCY COURT
                EASTERN DISTRICT OF MICHIGAN, SOUTHERN DIVISION

IN THE MATTER OF:                                          Case No.: 19-52371-LSG
                                                           Chapter 13
        Bryant Alexander Parnell, Jr.                      Honorable Lisa S. Gretchko
and     Amy Colette Parnell

        Debtors.

JOSEPH L. GRIMA (P 44756)
Attorney for Debtors
18232 Mack Ave.
Grosse Pointe Farms, MI 48236
(313) 417-8422

                      CHAPTER 13 POST-CONFIRMATION PLAN MODIFICATION
                        TO KEEP PORTION OF 2021 PROFIT SHARING CHECK

       Debtors Bryant Alexander Parnell, Jr. and Amy Colette Parnell by and through their counsel, Joseph L.
Grima & Associates, P.C., have filed papers with the Court to modify their confirmed Chapter 13 Plan.

        1.     On August 28, 2019, Debtors filed a joint Petition under Chapter 13 of Title 11, United States
               Bankruptcy Code. An Order Confirming Plan was entered on February 28, 2020.

        2.     Debtors’ confirmed Plan requires Debtor Amy Colette Parnell to remit 100% of her profit sharing
               and bonuses to the Chapter 13 Trustee.

        3.     On April 8, 2021, Debtor Amy Colette Parnell received a profit sharing check in the “gross” amount
               of $19,492.85 (See attached Exhibit 2 – Paystub from April 8, 2021). After taxes, she received a
               “net” check in the amount of $12,417.

        4.     Subsequent to confirmation, Debtors suffered a fire at their personal residence. Their furniture was
               totally destroyed in the fire. The residence is currently uninhabitable. Debtors submitted an
               insurance claim, which was denied.

        5.     Debtors obtained counsel, Jo Robin Davis, PLLC, to seek damages against the insurance company.
               Debtors filed an “Application for Order Authorizing Debtors’ Continued Employment of Attorney”
               (Docket No. 130) on February 18, 2021. An Order granting this Application (Docket No. 132) was
               entered on March 9, 2021. The action against Debtors’ insurance company is currently pending.

        6.     While the action against the insurance company is pending, Debtors have been forced to rent a
               temporary residence at a cost of $1,200 per month.

        7.     Due to Debtors’ belongings being destroyed in the fire, Debtors do not have any furniture. Debtors
               have obtained an estimate to replace the furniture totaling $11,553.85 (See attached Exhibit 3 –
               Estimate from Value City Furniture).

        8.     Debtors propose to keep $11,554 of Debtor Amy Colette Parnell’s 2021 “net” profit sharing check to
               purchase furniture for their residence and to remit the balance of the 2021 profit sharing check in the
               amount of $863 to the Chapter 13 Trustee.




  19-52371-lsg        Doc 151        Filed 06/14/21         Entered 06/14/21 16:36:59               Page 1 of 2
        9.     This Plan modification will have no impact on creditors in Classes 2 through 8. Class 9 General
               Unsecured Creditors will be negatively impacted as the increase in their dividend from the 2021
               profit sharing check will be reduced.


         An Order Confirming Plan was entered on February 28, 2020. Debtors propose to modify the confirmed
Plan pursuant to LBR 3015-2(b) as follows:

        !      Debtors shall keep $11,554 of Debtor Amy Colette Parnells’ 2021 “net” profit sharing check to
               purchase furniture for their residence;

        !      Debtors shall remit the balance of Debtor Amy Colette Parnell’s “net” profit sharing check in the
               amount $863 to the Chapter 13 Trustee.

        In all other respects, the order Confirming Plan referred to above shall remain in full force and effect.

                                                            Respectfully submitted,

                                                            Joseph L. Grima & Associates, P.C.


 DATED: June 14, 2021                                       /s/ Joseph L. Grima
                                                            JOSEPH L. GRIMA (P 44756)
 sws                                                        Attorney for Debtors
                                                            18232 Mack Ave.
                                                            Grosse Pointe Farms, MI 48236
                                                            (313) 417-8422
                                                            grimalaw@gmail.com




  19-52371-lsg        Doc 151         Filed 06/14/21         Entered 06/14/21 16:36:59               Page 2 of 2
